Dismiss; and Opinion Filed June 23, 2015.




                                                                     In The
                                             Court of Appeals
                                      Fifth District of Texas at Dallas
                                                            No. 05-15-00746-CV

                                                IN RE WILLIE ATKINS, Relator

                          Original Proceeding from the Criminal District Court No. 6
                                            Dallas County, Texas
                                   Trial Court Cause No. W069-00566-X(A)

                                             MEMORANDUM OPINION
                                     Before Justices Lang-Miers, Evans, and Whitehill
                                                 Opinion by Justice Evans
           Relator filed this petition for writ of mandamus requesting that the court order the district

clerk, whom he identifies as Gary Fitzsimmons,1 to provide relator with a copy of the trial court’s

findings of fact and conclusions of law with regard to his petition for writ of habeas corpus. The

Court's power to issue a writ of mandamus is set forth in section 22.221 of the Texas

Government Code. Because the Dallas County District Clerk is not a judge, the district clerk

falls within the Court’s mandamus jurisdiction only to the extent necessary to enforce our

jurisdiction. See TEX. GOV'T CODE ANN. § 22.221(a), (b) (West 2004) (writ power). This Court

does not have jurisdiction over post-conviction habeas corpus proceedings relating to felony

convictions. See TEX. CODE CRIM. P. ANN. art. 11.05 (West) (by whom writ may be granted).

Therefore, this Court has no jurisdiction regarding any action by the Dallas County District Clerk

   1
       As of January 1, 2015, Felicia Pitre is the district clerk.
with regard to habeas corpus proceedings. Rather, any complaints about action or inaction on a

matter related to a post-conviction petition for writ of habeas corpus must be brought by

mandamus to the court of criminal appeals and not to this Court. In re McAfee, 53 S.W.3d 715,

717 (Tex. App.–Houston [1st Dist.] 2001, orig. proceeding).

       Because we lack jurisdiction, we DISMISS the petition.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE


150746F.P05




                                             –2–